DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 01/30/2020, 02/22/2021, and 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings received on 01/30/2020 were reviewed and are acceptable.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “METHOD AND APPARATUS FOR MULTI-STAGE FAULT DIAGNOSIS OF FUEL CELL SYSTEMS”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-17 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “sequentially dividing the fuel cell system into a system, a subsystem, an upper level component, a lower level component, and an element depending on a layer” in lines 3-4.  It is unclear whether the recited divisions are discrete and separate from one another, as indicated by the recited step of “sequentially dividing”, or if the recited divisions are nested within one another, i.e. divided into a system comprising a subsystem, the subsystem comprising an upper level component, the upper level component comprising a lower level component, and the lower level component comprising an element.  For purposes of this Office Action, it will be assumed that the recited divisions are intended to be nested, consistent with the instant specification (see e.g. Instant Specification pg. 12, lines 20-26).  
Claim 1 recites the limitation “an element depending on a layer” in line 4.  It is unclear what precisely is required of “an element depending on a layer”.  For example, it is unclear if the recited “element” must be supported or depend upon a layer, or if the recited “element” must be constituted of a layer.  For purposes of this Office Action, it will be assumed that any layer within a fuel cell system will reasonably read on “an element depending on a layer”, consistent with the plain ordinary meaning of a layer.
Claim 1 recites the limitation “diagnosing a fault of the fuel cell system” in line 5.  It is unclear what precisely is required in order to diagnose a fault within the fuel cell system.  For purposes of this Office Action, it will be assumed that a determination of a fault or problem within a fuel cell system will reasonably read on “diagnosing a fault of the fuel cell system, consistent with the plain ordinary meaning of diagnosing a fault.
Claim 4 recites the limitations “a lower-level component, which causes the fault” in line 2 and “the upper-level component which causes the fault” in line 3.  It is unclear how both a lower-level component and an upper-level component may each be required to cause a fault.  
Claim 5 recites the limitations “an element, which causes the fault” in line 2 and “the lower-level component which causes the fault” in line 3.  It is unclear how both an element and a lower-level component may each be required to cause a fault.
Claim 19 recites the limitations “a lower-level component, which causes the fault” in lines 1-2 and “the upper-level component which causes the fault” in line 3.  It is unclear how both a lower-level component and an upper-level component may each be required to cause a fault.
Claim 19 recites the limitations “an element, which causes the fault” in line 5 and “the lower-level component which causes the fault” in line 6.  It is unclear how both an element and a lower-level component may each be required to cause a fault.
Appropriate correction is required.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Fault Detection and Diagnosis Method for Polymer Electrolyte Fuel Cell Systems).
Regarding claims 1 and 17, Lee et al. discloses a multi-stage fault diagnosis method for a fuel cell system (see pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”), performed by a multi-stage diagnosis device (FDD system), the method comprising:
sequentially dividing the fuel cell system into a system (e.g. fuel cell system), a subsystem (e.g. a stack), an upper-level component (e.g. a unit cell), a lower-level component (e.g. a separator), and an element depending on a layer (e.g. an electrolyte) (see pg. 3, ¶2); and
diagnosing a fault of the fuel cell system (see pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”).
Lee et al. further discloses a computer-readable storage medium storing instructions for executing the recited method, i.e. a controller (see “supervisory control system” which implies a necessary controller, pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”).
Regarding claim 2, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the subsystem includes a stack, an air supply device, a heat management device, a fuel supply device, a water management device, and a power inverter and controller (see pg. 3, ¶2 and “supervisory control system” which implies a necessary controller, pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”).
Regarding claim 3, Lee et al. discloses a multi-stage fault diagnosis method for a fuel cell system (see pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”), performed by a multi-stage diagnosis device (FDD system), the method comprising:
detecting a subsystem (e.g. a stack), a fault of which occurs, in the fuel cell system composed of a plurality of subsystems (see pg. 3, ¶2); and
detecting an upper-level component (e.g. a unit cell), which causes the fault, among upper-level components included in the subsystem (see pg. 3, ¶2), using measurement data and a control signal (see pgs. 9-11 “Fault Detection & Diagnosis Methods”).
 Regarding claim 4, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses detecting a lower-level component (e.g. a separator), which causes the fault, among one or more lower-level components included in the upper-level component which causes the fault (see pg. 3, ¶2).
Regarding claim 5, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses detecting an element (e.g. an electrolyte), which causes the fault, among one or more elements included in the lower-level component which causes the fault (see pg. 3, ¶2).
Regarding claim 6, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that fuel cell system includes subsystems including a stack, an air supply device, a heat management device, a fuel supply device, a water management device, and a power inverter and controller (see pg. 3, ¶2 and “supervisory control system” which implies a necessary controller, pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”).
Regarding claim 7, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the detecting of the subsystem, the fault of which occurs, includes:  when it is detected that the fault occurs in the fuel cell system, determining whether the fault occurs in the stack or a balance of plant (BOP) including the air supply device, the heat management device, the fuel supply device, the water management device, and the power inverter and controller (see pgs. 2-3 “Analysis of Fuel Cell Fault” which describes determining where the fault occurs, and necessarily determines whether the fault occurs in the stack or BOP; see also pg. 7 which describes system degradation divided into two parts, fuel cell stack and operating device, i.e. BOP).
Regarding claim 9, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the detecting of the subsystem, the fault of which occurs, includes:  detecting a subsystem (e.g. a stack), the fault of which occurs, based on measurement data and a control signal for the plurality of subsystems (see pgs. 9-11 “Fault Detection & Diagnosis Methods”).
Regarding claim 10, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses performing fault diagnosis for only the subsystem, the fault of which occurs, in the fuel cell system and does not perform the fault diagnosis for the other subsystems (see pg. 2 “Overview of Fault Detection & Diagnosis Method” which describes that fault detection is performed first to output a failure message, and after a fault message is output, fault diagnosis may be performed, and thus reasonably reads on not performing fault diagnosis on non-faulty subsystems because no fault message has been output for such non-faulty subsystems).
Regarding claim 11, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses predicting a characteristic value for each of the plurality of subsystems constituting the fuel cell system (see pgs. 9-10 “Preprocessing”);
calculating a residual value for each subsystem based on the characteristic value and a measurement value (see pgs. 9-10 “Preprocessing”); and 
detecting the subsystem, the fault of which occurs, among the subsystems using residual values and a classifier (see pgs. 11-12 “Classification”).
Regarding claim 12, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses determining a residual pattern value for the subsystems based on the result of comparing the residual value for each subsystem with a threshold corresponding to each subsystem (see pgs. 9-10 “Preprocessing”).
Regarding claim 13, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses obtaining a classification pattern value for fault detection using the classifier which receives the residual pattern value (see pgs. 11-12 “Classification”); and
determining the subsystem, the fault of which occurs, among the subsystems using the obtained classification pattern value (see pgs. 11-12 “Classification”).
Regarding claims 14 and 16, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the classifier obtains the classification pattern value based on machine learning including an artificial neural network (see pgs. 11-12 “Classification”).
Regarding claim 15, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the threshold is set based on a standard deviation value of a residual value calculated in a state where each subsystem is normal (see pgs. 9-10 “Preprocessing”).
Regarding claim 18, Lee et al. discloses a multi-stage fault diagnosis device (FDD system) for performing a multi-stage fault diagnosis for a fuel cell system (see pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”), the device comprising:
a subsystem fault detector (not explicitly disclosed, but as necessarily required for the disclosed detecting) to detect a subsystem (e.g. a stack), a fault of which occurs, in the fuel cell system composed of a plurality of subsystems (see pg. 3, ¶2); and
a component fault detector (not explicitly disclosed, but as necessarily required for the disclosed detecting) to detect an upper-level component (e.g. a unit cell), which causes the fault, among upper-level components included in the subsystem, the fault of which occurs (see pg. 3, ¶2), using measurement data and a control signal (see pgs. 9-11 “Fault Detection & Diagnosis Methods”).
 Regarding claim 19, Lee et al. discloses all of the claim limitations as set forth above.
Lee et al. further discloses that the component fault detector detects a lower-level component (e.g. a separator), which causes the fault, among one or more lower-level components included in the upper-level component which causes the fault (see pg. 3, ¶2); and
an element detector (not explicitly disclosed, but as necessarily required for the disclosed detecting) to detect an element (e.g. an electrolyte), which causes the fault, among one or more elements included in the lower-level component which causes the fault (see pg. 3, ¶2).
Regarding claim 20, Lee et al. discloses a multi-stage fault diagnosis device (FDD system) for performing a multi-stage fault diagnosis method (see pgs. 1-2 “Overview of Fault Detection & Diagnosis Method”), the device comprising:
a prediction unit (not explicitly disclosed, but as necessarily required for the disclosed predicting) to predict a characteristic value for each of the plurality of subsystems constituting a fuel cell system (see pgs. 9-10 “Preprocessing”);
a calculation unit (not explicitly disclosed, but as necessarily required for the disclosed calculating) to calculate a residual value for each subsystem based on the characteristic value and a measurement value (see pgs. 9-10 “Preprocessing”); and
a fault detector (not explicitly disclosed, but as necessarily required for the disclosed detecting) to detect a subsystem (e.g. a stack), a fault of which occurs, among the subsystems using residual values for the subsystems and a classifier (see pgs. 11-12 “Classification”).
Allowable Subject Matter
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The present invention is related to, inter alia, the multi-stage fault diagnosis method for a fuel cell system wherein determining whether the fault occurs includes determining whether the fault is irreversible due to an internal part of the stack or is reversible due to the BOP.
Lee et al. (Fault Detection and Diagnosis Method for Polymer Electrolyte Fuel Cell Systems) is considered to be the closest relevant prior art to dependent claim 8.  Lee et al. discloses most of the claim limitations as set forth above.
However, Lee et al. does not disclose, teach, fairly suggest, nor render obvious the recited determination of fault being irreversible due to an internal part of the stack or reversible due to the BOP.  To the contrary, Lee et al. explicitly discloses some faults in the BOP which reasonably appear to be irreversible (see e.g. short circuit in the motor of the air supply system, Fig 3), and some faults in the stack which are reversible (see e.g. dehydrated electrolyte membrane, pg. 4).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards determining that faults are irreversible within the stack and reversible outside of the stack.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Doraishwami et al. (US 9,582,618 B1) discloses an apparatus and method for monitoring electro- and/or mechanical systems; and
Papadopoulos et al. (US 2107/0213303 A1) discloses a fault triage system for fault diagnosis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M ERWIN/               Primary Examiner, Art Unit 1725                                                                                                                                                                                         	05/02/2022